             Case 1:20-cv-00120 Document 1 Filed 01/16/20 Page 1 of 19




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 CENTER FOR BIOLOGICAL DIVERSITY,
 1411 K Street N.W. Suite 1300
 Washington DC 20005                                 COMPLAINT FOR DECLARATORY
                                                     AND INJUNCTIVE RELIEF
                Plaintiff,
        v.

 U.S. DEPARTMENT OF ENERGY,                          Civil Action No.: __________________
 1000 Independence Ave., SW
 Washington, DC 20585

                Defendant.



                                       INTRODUCTION

       1.      This case challenges the Department of Energy’s (“DOE”) failure to timely search

for, and provide, records related to the Interconnections Seam Study (“Seam Study”) – an

evaluation of options for improving the connections within the U.S. electricity grid, which will

allow renewable energy resources to be used more efficiently within the greater electricity

system. Although DOE’s National Renewable Energy Laboratory (“NREL”) has been working

on the Seam Study for years, and has reportedly sent a final version to DOE officials, the final

Study was reportedly “pulled back by DOE headquarters” in late October, 2019.

       2.      Seeking to understand the status of the Seam Study and the progress towards its

completion, on October 29, 2019 the Center submitted a request under the Freedom of

Information Act, 5 U.S.C. § 552, as amended (“FOIA”) seeking records on the Study, including

records concerning the benefits of strengthening the connections between the three major U.S.

grid sections. See Attachment 1.
             Case 1:20-cv-00120 Document 1 Filed 01/16/20 Page 2 of 19



        3.      Although more than 20-working days have passed, to date Defendant has neither

produced any responsive records nor provided a firm timetable for their production. Accordingly,

the Center brings this suit pursuant to FOIA seeking declaratory and injunctive relief to require

the search for, and production of, all responsive records.

                                  JURISDICTION AND VENUE

        4.      This Court has jurisdiction over this matter pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. § 1331.

        5.      Venue is proper in this Court pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

        6.      Injunctive relief is appropriate under 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 2202. Declaratory relief is appropriate under 28 U.S.C. § 2201.

                                               PARTIES

        7.      Plaintiff Center for Biological Diversity (“the Center”) is a national, non-profit

conservation organization with offices throughout the United States. The Center has more than

one million members and online activists who care about protecting the natural environment

from the ravages of climate change and other environmental degradation. Among the Center’s

priorities are initiatives that advance the critical energy transition from dirty fossil fuels to clean

and renewable energy. The Center and its members are harmed by Defendant’s violations of

FOIA, which are preventing the Center from gaining a full understanding of Defendant’s

activities, priorities, and decision-making.

        8.      Defendant U.S. Department of Energy is a cabinet-level federal agency with

custody and/or control of the records subject to the Center’s FOIA request, and is subject to

FOIA pursuant to 5 U.S.C. § 552.




                                                   2
             Case 1:20-cv-00120 Document 1 Filed 01/16/20 Page 3 of 19



                                STATUTORY BACKGROUND

       9.      FOIA’s basic purpose is for government transparency. It establishes the public’s

right to access all federal agency records with certain narrow exceptions. 5 U.S.C.

§ 552(b)(1)-(9).

       10.     FOIA imposes strict deadlines on federal agencies when they receive requests for

records pursuant to FOIA. Specifically, within 20 working days of receiving a FOIA request, an

agency must determine if it will release requested records and notify the requester of its

determination and the reasons therefor, and the right to appeal an adverse agency determination.

Id. § 552(a)(6)(A)(i).

       11.     FOIA requires each agency to make reasonable efforts to search for records in a

manner reasonably calculated to locate all records responsive to the FOIA request. Id.

§ 552(a)(3)(C)-(D). The cut-off date for the agency’s search is the date that the agency conducts

the search and not any earlier date.

       12.     FOIA requires federal agencies to expeditiously disclose requested records, see id.

§ § 552(a)(3)(A), (a)(6)(C)(i), and places the burden on the agency to prove that it may withhold

responsive records from a requester. Id. § 552(a)(4)(B).

       13.     FOIA provides that the U.S. district courts have jurisdiction “to enjoin the agency

from withholding agency records and to order the production of any agency records improperly

withheld from the complainant.” 5 U.S.C. § 552(a)(4)(B).

       14.     FOIA provides this Court jurisdiction “to enjoin the agency from withholding

agency records and to order the production of any agency records improperly withheld from the

complainant.” Id. § 552(a)(4)(B).




                                                 3
               Case 1:20-cv-00120 Document 1 Filed 01/16/20 Page 4 of 19



                                   FACTUAL BACKGROUND

1.       The Nation’s Grid And The Interconnections Seam Study

         15.    The U.S. power system, or grid, has three major components: the Western

Interconnection, the Eastern Interconnection, and the Electric Reliability Council of Texas

(“ERCOT”) (collectively, the “Interconnections”). The Eastern Interconnection connects Central

Canada eastward to the Atlantic coast (excluding Québec), south to Florida and west to the foot

of the Rocky Mountains (excluding most of Texas). The Western Interconnection connects

Western Canada south to Baja California in Mexico, and reaching eastward over the Rockies to

the Great Plains. Finally, ERCOT connects most of Texas.

         16.    Within each Interconnection, all of the electric utilities are electrically tied

together during normal system conditions. But very little electricity is transferred between the

Interconnections, and the three separate Interconnections operate almost independently of each

other.

         17.    The Interconnections Seam Study is intended to evaluate the benefits of

strengthening the connections (or seams) between these three Interconnections, and the degree to

which these efforts could facilitate a more reliable, resilient, sustainable, and affordable U.S.

electricity system.

         18.    Because energy generally must be used as soon as its generated (unless energy

storage capacity is available), one of the challenges of increasing renewable energy development

has been insuring that intermittent wind and solar generation can be immediately dispatched.

While storage technologies continue to mature, one of the vital benefits of improving the

connections across the U.S. grid will be expanding the availability of these intermittent resources

to reach locations where the energy can be immediately used.




                                                   4
             Case 1:20-cv-00120 Document 1 Filed 01/16/20 Page 5 of 19



       19.     The Department of Energy’s National Renewable Energy Laboratory (“NREL”)

is the lead agency preparing the Seam Study, in coordination with other partners. Completion of

the Study is important to allow policy-makers to make the significant investment decisions

necessary to moving forward with improving these grid connections.

2.     DOE’s Apparent Effort to Suppress Release of The Final Seam Study

       20.     On information and belief, in 2019 NREL completed work on the Seam Study,

which details the enormous potential of relying on improved grid connections to expand access

to renewable power, and submitted it to DOE for final approval. However, rather than finalize

the Study and therefore allow progress on this important work, DOE sent the Study back to

NREL for further work.

       21.     Although NREL is continuing to work on the Seam Study, on information and

belief agency officials do not anticipate that the Study’s contents or conclusions are going to

substantially change. Rather, as one of the Study’s principal authors recently told the press,

“[m]y expectation is that (the additional analysis) probably will not change the basic thrust of our

conclusions: High capacity interregional transmission lines, particularly connecting the eastern

and western grid compounds, have significant benefits.” Peter Behr, Details Emerge About DOE

'Super‑grid' Renewable Study, E&E News, Oct. 29, 2019. Instead, some analysts have suggested

that the Study is being suppressed because allowing greater access to renewable energy could

impact demand for dirty fossil fuel energy in areas where renewable energy sources would gain

additional access. See id.

       22.     According to press accounts, at present the final Seam Study may not be publicly

released until 2022. Id.




                                                 5
             Case 1:20-cv-00120 Document 1 Filed 01/16/20 Page 6 of 19




3.     The Center’s FOIA Request

       23.     Seeking to obtain the information contained in the Seam Study, on October 29,

2019, the Center sent DOE and NREL a FOIA request, asking for the following:

 all records generated in connection to the NREL “Interconnections Seam Study,” (“Seam
 Study”) or any related study that considers a continent-spanning transmission network, and the
 role of such a network expanding access to renewable energy resources, including but not
 limited to, records that:

     1. Quantify the value of strengthening the connections (or seams) between the three
        major components of the U.S. power system;

     2. Address approaches to encourage efficient development and utilization of U.S.
        energy resources through such connections;

     3. Evaluate the degree to which interconnection can facilitate a more reliable,
        resilient, sustainable, and affordable U.S. electricity system;

     4. Consider a suite of power system futures, including the following particular
        classes of power system models: long-term capacity expansion, year-long
        production cost, and AC power flow; and/or

     5. Discuss the study’s insight on the economic, environmental, reliability, and
        resiliency benefits of the study scenarios.

       24.     DOE responded to the FOIA request the next day by asking whether the Center

would accept responsive emails and then request email attachments of interest. The Center

immediately agreed to that approach, on the condition that it not be required to submit additional

FOIA requests for attachments. DOE also granted the Center’s request for a fee waiver in a

response from DOE headquarters stating that responsive records were located at DOE’s Golden

Field Office (GFO) in Colorado, where NREL is located.

       25.     To date, the Center has neither received responsive records nor any

communication indicating when records will be received.




                                                6
             Case 1:20-cv-00120 Document 1 Filed 01/16/20 Page 7 of 19




                                 FIRST CLAIM FOR RELIEF

       (Failure to Promptly Disclose Records Responsive to the Center’s FOIA Request)

       26.    Plaintiff re-alleges and incorporates by reference the allegations made in all

preceding paragraphs.

       27.    DOE is violating FOIA by failing to promptly disclose records responsive to the

Center’s FOIA request.

       28.    None of FOIA’s statutory exemptions apply to the records that the Center seeks.

       29.    The Center has a statutory right to the records it seeks.

       30.    Based on the nature of the Center’s organizational activities, it will undoubtedly

continue to employ FOIA’s provisions in record requests to EPA in the foreseeable future.

       31.    The Center’s organizational activities are adversely affected by DOE’s failure to

produce the requested records.

                                 SECOND CLAIM FOR RELIEF

 (Failure to Conduct Adequate Searches for Records Responsive to the Center’s FOIA Request)

       32.    Plaintiff re-alleges and incorporates by reference the allegations made in all

preceding paragraphs.

       33.    The Center has a statutory right to have DOE process its FOIA request in a

manner that complies with FOIA. 5 U.S.C. § 552(a)(3).

       34.    DOE is violating the Center’s rights in this regard by unlawfully failing to

complete a search reasonably calculated to locate all records responsive to the Center’s FOIA

request.




                                                7
             Case 1:20-cv-00120 Document 1 Filed 01/16/20 Page 8 of 19



       35.     Based on the nature of the Center’s organizational activities, it will undoubtedly

continue to employ FOIA’s provisions in record requests to DOE in the foreseeable future.

       36.     The Center’s organizational activities will be adversely affected if DOE continues

to violate FOIA’s requirement to undertake a search reasonably calculated to locate records that

are responsive to the Center’s FOIA request.

                                THIRD CLAIM FOR RELIEF

     (Failure to Provide Reasonably Segregable Portions of Any Lawfully Exempt Records)

       37.     Plaintiff re-alleges and incorporates by reference the allegations made in all

preceding paragraphs.

       38.     The Center has a statutory right to any reasonably segregable portion of a record

that contains information that is subject to any of FOIA’s exemptions. 5 U.S.C. § 552(b).

       39.     DOE is violating the Center’s rights in this regard by unlawfully withholding

reasonably segregable portions of any lawfully exempt records that are responsive to the

Center’s FOIA request.

       40.     Based on the nature of the Center’s organizational activities, it will undoubtedly

continue to employ FOIA’s provisions in record requests to DOE in the foreseeable future.

       41.     The Center’s organizational activities will be adversely affected if DOE is

allowed to continue violating FOIA’s disclosure provisions.




                                                 8
             Case 1:20-cv-00120 Document 1 Filed 01/16/20 Page 9 of 19



                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiff prays that this Court:

       1.      Order Defendant to conduct searches reasonably calculated to locate all records

responsive to the Center’s FOIA request, utilizing a cut-off date for such searches that is the date

the searches are conducted, and providing the Center, by a date certain, with all responsive

records and reasonably segregable portions of lawfully exempt records sought in this action.

       2.      Declare that Defendant’s failures to timely undertake a search for and disclose to

Plaintiff all records responsive to Plaintiff’s FOIA Request, as alleged above, are unlawful under

FOIA, U.S.C. § 552(a)(6)(A)(i).

       3.      Award Plaintiff its costs and reasonable attorney fees pursuant to 5 U.S.C. §

552(a)(4)(E) or 28 U.S.C. § 2412.

       4.      Grant such other and further relief as the Court may deem just and proper.


DATED: January 16, 2020

                                              Respectfully submitted,

                                              /s/ Howard M. Crystal
                                              Howard M. Crystal
                                              (D.C. Bar No. 446189)

                                              /s/ Anchun Jean Su
                                              Anchun Jean Su
                                              (D.C. Bar No. CA285167)

                                              CENTER FOR BIOLOGICAL DIVERSITY
                                              1411 K Street N.W., Suite 1300
                                              Washington, D.C. 20005
                                              Telephone: 202-809-6926
                                              Email: hcrystal@biologicaldiversity.org

                                              Attorneys for Plaintiff




                                                 9
Case 1:20-cv-00120 Document 1 Filed 01/16/20 Page 10 of 19




                    ATTACHMENT 1
              Case 1:20-cv-00120 Document 1 Filed 01/16/20 Page 11 of 19




October 29, 2019

VIA ELECTRONIC MAIL

U.S. Department of Energy
1000 Independence Ave., SW
Washington, DC 20585
FOIA-Central@hq.doe.gov

Re:      Freedom of Information Act Request: National Renewable Energy Laboratory Seam
         Study

Dear FOIA Officer:

This is a request under the Freedom of Information Act, 5 U.S.C. § 552, as amended (“FOIA”),
from the Center for Biological Diversity (“Center”), a non-profit organization that works to
secure a future for all species hovering on the brink of extinction through science, law, and
creative media, and to fulfill the continuing educational goals of its membership and the general
public in the process. The Center’s Climate Law Institute focuses on the impacts of climate
change on species and their habitats, and works on promoting renewable energy sources like
rooftop solar as well as working on the rapid phase-out of fossil fuels.

                                     REQUESTED RECORDS

The Center requests from the U.S. Department of Energy (“DOE”):

      From January 1, 2017 to the date DOE conduct this search, all records generated in
      connection to the NREL “Interconnections Seam Study,” (“Seam Study”) or any related
      study that considers a continent-spanning transmission network, and the role of such a
      network expanding access to renewable energy resources, including but is not limited to,
      records that:

         1. Quantify the value of strengthening the connections (or seams) between the three
            major components of the U.S. power system;

         2. Address approaches to encourage efficient development and utilization of U.S. energy
            resources through such connections;

         3. Evaluate the degree to which interconnection can facilitate a more reliable, resilient,
            sustainable, and affordable U.S. electricity system;
            Case 1:20-cv-00120 Document 1 Filed 01/16/20 Page 12 of 19




       4. Consider a suite of power system futures, including the following particular classes of
          power system models: long-term capacity expansion, year-long production cost, and
          AC power flow; and/or

       5. Discuss the study’s insight on the economic, environmental, reliability, and resiliency
          benefits of the study scenarios.

For this request, the term “records” refers to, but is not limited to, documents, correspondence
(including, but not limited to, inter and/or intra-agency correspondence as well as
correspondence with entities or individuals outside the federal government), emails, letters,
notes, recordings, telephone records, voicemails, telephone notes, telephone logs, text messages,
chat messages, minutes, memoranda, comments, files, presentations, consultations, biological
opinions, assessments, evaluations, schedules, papers published and/or unpublished, reports,
studies, photographs and other images, data (including raw data, GPS or GIS data, UTM,
LiDAR, etc.), maps, and/or all other responsive records, in draft or final form.

This request is not meant to exclude any other records that, although not specially requested, are
reasonably related to the subject matter of this request. If you or your office have destroyed or
determine to withhold any records that could be reasonably construed to be responsive to this
request, I ask that you indicate this fact and the reasons therefore in your response.

Under the FOIA Improvement Act of 2016, agencies are prohibited from denying requests for
information under FOIA unless the agency reasonably believes release of the information will
harm an interest that is protected by the exemption. FOIA Improvement Act of 2016 (Public
Law No. 114-185), codified at 5 U.S.C. § 552(a)(8)(A).

Should you decide to invoke a FOIA exemption, please include sufficient information for us to
assess the basis for the exemption, including any interest(s) that would be harmed by release.
Please include a detailed ledger which includes:

       1.      Basic factual material about each withheld record, including the originator, date,
               length, general subject matter, and location of each item; and

       2.      Complete explanations and justifications for the withholding, including the
               specific exemption(s) under which the record (or portion thereof) was withheld
               and a full explanation of how each exemption applies to the withheld material.
               Such statements will be helpful in deciding whether to appeal an adverse
               determination. Your written justification may help to avoid litigation.

If you determine that portions of the records requested are exempt from disclosure, we request
that you segregate the exempt portions and mail the non-exempt portions of such records to my
attention at the address below within the statutory time limit. 5 U.S.C. § 552(b).

The Center is willing to receive records on a rolling basis.




                                                 2
            Case 1:20-cv-00120 Document 1 Filed 01/16/20 Page 13 of 19




FOIA’s “frequently requested record” provision was enacted as part of the 1996 Electronic
Freedom of Information Act Amendments, and requires all federal agencies to give “reading
room” treatment to any FOIA-processed records that, “because of the nature of their subject
matter, the agency determines have become the subject of subsequent requests for substantially
the same records.” See 5 U.S.C. § 552(a)(2)(D)(ii)(I). Also, enacted as part of the 2016 FOIA
Improvement Act, FOIA’s Rule of 3 requires all federal agencies to proactively “make available
for public inspection in an electronic format” “copies of records, regardless of form or format …
that have been released to any person … and … that have been requested 3 or more times.” 5
U.S.C. § 552(a)(2)(D)(ii)(II). Therefore, we respectfully request that you make available online
any records that the agency determines will become the subject of subsequent requests for
substantially the same records, and records that have been requested three or more times.

Finally, agencies must preserve all the records requested herein while this FOIA is pending or
under appeal. The agency shall not destroy any records while they are the subject of a pending
request, appeal, or lawsuit under the FOIA. 40 C.F.R. § 2.106; see Chambers v. U.S. Dep't of
Interior, 568 F.3d 998, 1004 (D.C. Cir. 2009) (“an agency is not shielded from liability if it
intentionally transfers or destroys a document after it has been requested under FOIA or the
Privacy Act”). If any of the requested records are destroyed, the agency and responsible officials
are subject to attorney fee awards and sanctions, including fines and disciplinary action. A court
held an agency in contempt for “contumacious conduct” and ordered the agency to pay plaintiff's
costs and fees for destroying “potentially responsive material contained on hard drives and email
backup tapes.” Landmark Legal Found. v. EPA, 272 F. Supp.2d 59, 62 (D.D.C. 2003); see also
Judicial Watch, Inc. v. Dep't of Commerce, 384 F. Supp. 2d 163, 169 (D.D.C. 2005) (awarding
attorneys’ fees and costs because, among other factors, agency’s “initial search was unlawful and
egregiously mishandled and …likely responsive documents were destroyed and removed”), aff'd
in relevant part, 470 F.3d 363, 375 (D.C. Cir. 2006) (remanding in part to recalculate attorney
fees assessed). In another case, in addition to imposing a $10,000 fine and awarding attorneys’
fees and costs, the court found that an Assistant United States Attorney prematurely "destroyed
records responsive to [the] FOIA request while [the FOIA] litigation was pending" and referred
him to the Department of Justice's Office of Professional Responsibility. Jefferson v. Reno, 123
F. Supp. 2d 1, 6 (D.D.C. 2000).

                            FORMAT OF REQUESTED RECORDS

Under FOIA, you are obligated to provide records in a readily accessible electronic format and in
the format requested. See, e.g., 5 U.S.C. § 552(a)(3)(B) (“In making any record available to a
person under this paragraph, an agency shall provide the record in any form or format requested
by the person if the record is readily reproducible by the agency in that form or format.”).
“Readily accessible” means text-searchable and OCR-formatted. See 5 U.S.C. § 552(a)(3)(B).
Pursuant to this requirement, we hereby request that you produce all records in an electronic
format and in their native file formats. Additionally, please provide the records in a load-ready
format with a CSV file index or Excel spreadsheet. If you produce files in .PDF format, then
please omit any “portfolios” or “embedded files.” Portfolios and embedded files within files are
not readily accessible. Please do not provide the records in a single, or “batched,” .PDF file. We
appreciate the inclusion of an index.



                                                3
            Case 1:20-cv-00120 Document 1 Filed 01/16/20 Page 14 of 19




If you should seek to withhold or redact any responsive records, we request that you: (1) identify
each such record with specificity (including date, author, recipient, and parties copied); (2)
explain in full the basis for withholding responsive material; and (3) provide all segregable
portions of the records for which you claim a specific exemption. 5 U.S.C. § 552(b). Please
correlate any redactions with specific exemptions under FOIA.

                                      RECORD DELIVERY

We appreciate your help in expeditiously obtaining a determination on the requested records. As
mandated in FOIA, we anticipate a reply within 20 working days. 5 U.S.C. § 552(a)(6)(A)(i); 5
C.F.R. § 1303.10(c). Failure to comply within the statutory timeframe may result in the Center
taking additional steps to ensure timely receipt of the requested materials. Please provide a
complete reply as expeditiously as possible. You may email or mail copies of the requested
records to:

Ann Brown
Center for Biological Diversity
P.O. Box 11374
Portland, OR 97211
foia@biologicaldiversity.org

If you find that this request is unclear, or if the responsive records are voluminous, please email
me to discuss the scope of this request.

                                  REQUEST FOR FEE WAIVER

FOIA was designed to provide citizens a broad right to access government records. FOIA’s
basic purpose is to “open agency action to the light of public scrutiny,” with a focus on the
public’s “right to be informed about what their government is up to.” NARA v. Favish, 541 U.S.
157, 171 (2004) quoting U.S. Dep’t of Justice v. Reporters Comm. for Freedom of Press, 489
U.S. 749, 773-74 (1989) (internal quotation and citations omitted). In order to provide public
access to this information, FOIA’s fee waiver provision requires that “[d]ocuments shall be
furnished without any charge or at a [reduced] charge,” if the request satisfies the standard. 5
U.S.C. § 552(a)(4)(A)(iii). FOIA’s fee waiver requirement is “liberally construed.” Judicial
Watch, Inc. v. Rossotti, 326 F.3d 1309, 1310 (D.C. Cir. 2003); Forest Guardians v. U.S. Dept. of
Interior, 416 F.3d 1173, 1178 (10th Cir. 2005).

The 1986 fee waiver amendments were designed specifically to provide non-profit organizations
such as the Center access to government records without the payment of fees. Indeed, FOIA’s
fee waiver provision was intended “to prevent government agencies from using high fees to
discourage certain types of requesters and requests,” which are “consistently associated with
requests from journalists, scholars, and non-profit public interest groups.” Ettlinger v. FBI, 596
F. Supp. 867, 872 (D. Mass. 1984) (emphasis added). As one Senator stated, “[a]gencies should
not be allowed to use fees as an offensive weapon against requesters seeking access to
Government information ... .” 132 Cong. Rec. S. 14298 (statement of Senator Leahy).



                                                 4
            Case 1:20-cv-00120 Document 1 Filed 01/16/20 Page 15 of 19




I.     The Center Qualifies for a Fee Waiver.

Under FOIA, a party is entitled to a fee waiver when “disclosure of the information is in the
public interest because it is likely to contribute significantly to public understanding of the
operations or activities of the [Federal] government and is not primarily in the commercial
interest of the requester.” 5 U.S.C. § 552(a)(4)(A)(iii). DOE’s FOIA regulations at 10 C.F.R. §
1004.9(a) establish the same standard.

Thus, DOE must consider five factors to determine whether a request is in the public interest: (1)
whether the subject of the requested records concerns “the operations or activities of the Federal
government,” (2) whether the disclosure is “likely to contribute” to an understanding of
government operations or activities, (3) whether the disclosure “will contribute to public
understanding” of a reasonably broad audience of persons interested in the subject, (4) whether
the disclosure is likely to contribute “significantly” to public understanding of government
operations or activities, and (5) whether the “requester does not have a commercial interest that
would be furthered by the requested disclosure.” Id. § 7.43(c)(1) – (5). As shown below, the
Center meets each of these factors.

       A. The Subject of This Request Concerns “The Operations and Activities of the
          Government.”

The subject matter of this request concerns the operations and activities of DOE. This request
asks for from January 1, 2017 to the date DOE conducts this search, all records generated in
connection to NREL’s “Interconnections Seam Study,” or related study that considers a
continent-spanning transmission network, and the role of such a network expanding access to
renewable energy resources, including but not limited to, records that: (1) quantify the value of
strengthening the connections (or seams) between the three major components of the U.S. power
system; (2) address approaches to encourage efficient development and utilization of U.S. energy
resources through such connections; (3) evaluate the degree to which interconnection can
facilitate a more reliable, resilient, sustainable, and affordable U.S. electricity system; (4)
consider a suite of power system futures, including the following particular classes of power
system models: long-term capacity expansion, year-long production cost, and AC power flow;
and/or (5) discuss the study’s insight on the economic, environmental, reliability, and resiliency
benefits of the study scenarios.

This FOIA will provide the Center and the public with crucial insight into the Seam Study,
which is vital to allow renewable energy to efficiently power the grid. It is clear that a study
conducted by a federal agency is a specific and identifiable activity of the government, and in
this case it is the executive branch agency of DOE. Judicial Watch, 326 F.3d at 1313
(“[R]easonable specificity is all that FOIA requires with regard to this factor”) (internal
quotations omitted). Thus, the Center meets this factor.




                                                 5
              Case 1:20-cv-00120 Document 1 Filed 01/16/20 Page 16 of 19




         B. Disclosure is “Likely to Contribute” to an Understanding of Government Operations
            or Activities.

The requested records are meaningfully informative about government operations or activities
and will contribute to an increased understanding of those operations and activities by the public.

Disclosure of the requested records will allow the Center to convey to the public information
about renewable energy resources. The rapid build out of renewable energy resources are critical
for the clean energy transition, and to mitigate the worst impacts of climate change. The Seam
Study is essential to allow renewable energy to efficiently power the grid, and the public has a
right to understand what options are being considered and how the government is approaching
this vital task. Once the information is made available, the Center will analyze it and present it
to its 1.6 million members and online activists and the general public in a manner that will
meaningfully enhance the public’s understanding of this topic.

Thus, the requested records are likely to contribute to an understanding of DOE’s operations and
activities.

         C. Disclosure of the Requested Records Will Contribute to a Reasonably Broad
            Audience of Interested Persons’ Understanding of the Seam Study and Its Effect on
            Renewable Energy Sources.

The requested records will contribute to public understanding of whether DOE’s actions are
consistent with its mission to “to ensure America’s security and prosperity by addressing its
energy, environmental and nuclear challenges through transformative science and technology
solutions.”1 As explained above, the records will contribute to public understanding of this
topic.

Activities of DOE generally, and specifically studies that may benefit renewable energy sources,
are areas of interest to a reasonably broad segment of the public. The Center will use the
information it obtains from the disclosed records to educate the public at large about this topic.
See W. Watersheds Proj. v. Brown, 318 F. Supp.2d 1036, 1040 (D. Idaho 2004) (finding that
“WWP adequately specified the public interest to be served, that is, educating the public about
the ecological conditions of the land managed by the BLM and also how … management
strategies employed by the BLM may adversely affect the environment”).

Through the Center’s synthesis and dissemination (by means discussed in Section II, below),
disclosure of information contained in and gleaned from the requested records will contribute to
a broad audience of persons who are interested in the subject matter. Ettlinger, 596 F. Supp. at
876 (benefit to a population group of some size distinct from the requester alone is sufficient);
Carney v. Dep’t of Justice, 19 F.3d 807, 815 (2d Cir. 1994), cert. denied, 513 U.S. 823 (1994)
(applying “public” to require a sufficient “breadth of benefit” beyond the requester’s own
interests); Cmty. Legal Servs. v. Dept. of Hous. & Urban Dev., 405 F. Supp.2d 553, 557 (E.D.
Pa. 2005) (in granting fee waiver to community legal group, court noted that while the

1
    DOE, Mission, https://www.energy.gov/mission (last visited Oct. 28, 2019).

                                                 6
            Case 1:20-cv-00120 Document 1 Filed 01/16/20 Page 17 of 19




requester’s “work by its nature is unlikely to reach a very general audience,” “there is a segment
of the public that is interested in its work”).

Indeed, the public does not currently have an ability to easily evaluate the requested records,
which are not currently in the public domain. See Cmty. Legal Servs., 405 F. Supp.2d at 560
(because requested records “clarify important facts” about agency policy, “the CLS request
would likely shed light on information that is new to the interested public.”). As the Ninth
Circuit observed in McClellan Ecological Seepage Situation v. Carlucci, 835 F.2d 1282, 1286
(9th Cir. 1987), “[FOIA] legislative history suggests that information [has more potential to
contribute to public understanding] to the degree that the information is new and supports public
oversight of agency operations… .”2

Disclosure of these records is not only “likely to contribute,” but is certain to contribute, to
public understanding of the Seam Study in order to allow renewable energy to efficiently power
the grid. The public is always well served when it knows how the government conducts its
activities, particularly matters touching on legal questions. Hence, there can be no dispute that
disclosure of the requested records to the public will educate the public about this issue.

       D. Disclosure is Likely to Contribute Significantly to Public Understanding of
          Government Operations or Activities.

The Center is not requesting these records merely for their intrinsic informational value.
Disclosure of the requested records will significantly enhance the public’s understanding of the
Seam Study and its potential for advancing the renewable energy transition, as compared to the
level of public understanding that exists prior to the disclosure. Indeed, public understanding
will be significantly increased as a result of disclosure because the requested records will help
reveal more about the government’s role in promoting renewable energy resources.

The records are also certain to shed light on DOE’s compliance with its own mission.3 Such
public oversight of agency action is vital to our democratic system and clearly envisioned by the
drafters of the FOIA. Thus, the Center meets this factor as well.

       E. Obtaining the Requested Records is of No Commercial Interest to the Center.

Access to government records, disclosure forms, and similar materials through FOIA requests is
essential to the Center’s role of educating the general public. Founded in 1994, the Center is a
501(c)(3) nonprofit conservation organization (EIN: XX-XXXXXXX) with more than 1.6 million
members and online activists dedicated to the protection of endangered and threatened species
and wild places. The Center has no commercial interest and will realize no commercial benefit
from the release of the requested records.

2
  In this connection, it is immaterial whether any portion of the Center’s request may currently be
in the public domain because the Center requests considerably more than any piece of
information that may currently be available to other individuals. See Judicial Watch, 326 F.3d at
1315.
3
  See supra note 3.

                                                 7
            Case 1:20-cv-00120 Document 1 Filed 01/16/20 Page 18 of 19




II.    The Center has a Demonstrated Ability to Disseminate the Requested Information
       Broadly.

The Center is a non-profit organization that informs, educates, and counsels the public regarding
environmental issues, policies, and laws relating to environmental issues. The Center has been
substantially involved in the activities of numerous government agencies for over 25 years, and
has consistently displayed its ability to disseminate information granted to it through FOIA.

In consistently granting the Center’s fee waivers, agencies have recognized: (1) that the
information requested by the Center contributes significantly to the public’s understanding of the
government’s operations or activities; (2) that the information enhances the public’s
understanding to a greater degree than currently exists; (3) that the Center possesses the expertise
to explain the requested information to the public; (4) that the Center possesses the ability to
disseminate the requested information to the general public; (5) and that the news media
recognizes the Center as an established expert in the field of imperiled species, biodiversity, and
impacts on protected species. The Center’s track record of active participation in oversight of
governmental activities and decision making, and its consistent contribution to the public’s
understanding of those activities as compared to the level of public understanding prior to
disclosure are well established.

The Center intends to use the records requested here similarly. The Center’s work appears in
nearly 5,000 news stories online and in print, radio and TV per month, including regular
reporting in such important outlets as The New York Times, Washington Post, The Guardian, and
Los Angeles Times. Many media outlets have reported on renewable energy development,
utilizing information obtained by the Center from federal agencies, including DOE. In 2018,
more than 2.5 million people visited the Center’s extensive website, and viewed pages a total of
4.3 million times. The Center sends out more than 277 email newsletters and action alerts per
year to more than over 1.6 million members and supporters. Three times a year, the Center sends
printed newsletters to more than 67,300 members. More than 522,000 people have “liked” the
Center on Facebook, and there are regular postings regarding environmental protection and
renewable energy. The Center also regularly tweets to more than 79,300 followers on Twitter.
The Center intends to use any or all of these far-reaching media outlets to share with the public
information obtained as a result of this request.

Public oversight and enhanced understanding of DOE’s duties is absolutely necessary. In
determining whether disclosure of requested information will contribute significantly to public
understanding, a guiding test is whether the requester will disseminate the information to a
reasonably broad audience of persons interested in the subject. Carney, 19 F.3d 807. The Center
need not show how it intends to distribute the information, because “[n]othing in FOIA, the
[agency] regulation, or our case law require[s] such pointless specificity.” Judicial Watch, 326
F.3d at 1314. It is sufficient for the Center to show how it distributes information to the public
generally. Id.




                                                 8
           Case 1:20-cv-00120 Document 1 Filed 01/16/20 Page 19 of 19




III.   Conclusion

For all of the foregoing reasons, the Center qualifies for a full fee waiver. We hope that DOE
will immediately grant this fee waiver request and begin to search and disclose the requested
records without any unnecessary delays.

If you have any questions, please contact me at foia@biologicaldiversity.org. All records and
any related correspondence should be sent to my attention at the address below.

                                             Sincerely,




                                             Ann K. Brown
                                             Open Government Coordinator
                                             CENTER FOR BIOLOGICAL DIVERSITY
                                             P.O. Box 11374
                                             Portland, OR 97211-0374
                                             foia@biologicaldiversity.org




                                                9
